TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00668-CR


                                      Ex parte Judy Stailey




           FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
     NO. C-1 -CR-19-100035, THE HONORABLE CHUCK MILLER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 21, 2019. On counsel’s

motion, the time for filing was extended to November 20, 2019. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

December 20, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 27, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish